          Case 6:19-cv-00085-JTJ Document 39 Filed 09/03/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                             HELENA DIVISION


MARK DURHAM KROLL,                              Case No. CV-19-085-H-JTJ

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

ROBERT WILKIE, SECRETARY OF
  VETERANS AFFAIRS,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED Pursuant to the Memorandum and
 Order (Doc. 38), Judgment is entered in favor of the defendant and against the
 plaintiff.

        Dated this 3rd day of September 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
